EASTERN DIVISION Beers
UNITED STATES OF AMERICA,
v. CRIMINAL NO, 2:20-cr-6-KS-MTP
ALEXANDER KNi{GHT
alka ALEX KNIGHT

Case 2:20-cr-O0006-KS-MTP Document 31 Filed 06/10/20 Page 1 of 4

 

FILED

SOUTHERN DISTRICT OF MISSISSIPPI

 

, IN THE UNITED STATES DISTRICT COURT \ JUN 10 2020

 

 

 

FOR THE SOUTHERN DISTRICT OF MISSISSIPHI ARTHUR JOHNSTON

 

 

 

AGREED PRELIMINARY ORDER OF FORFEITURE

Pursuant o..a separate Plea Agreement and Plea Supplement between the defendant,

ALEXANDER KNIGHT, by and with the consent of his attorney, and the UNITED STATES

OF AMERICA (hereinafter “Government”), defendant. agrees that the following findings are

correct, and further agrees with the adjudications made herein. Accordingly, the Court finds as

follows:

1,

The Defendant is fully aware of the consequences of having agreed to forfeit to the
Government his interests in and to the hereinafter described property, having been
apprised of such by his attorney and by this Court; and he has freely and voluntarily, with
knowledge of the consequences, entered into.a Plea Agreement and Plea Sanslemcit with.
the Government to forfeit such property.

The Defendant agrees, the
L Smith & Wesson pistol, model SD40VE, .40 caliber, SN: HEE6424;
and
2. Any ammunition seized;

(the “Subject Property”) constitutes or was derived from proceeds that the defendant

obtained, directly or indirectly, as a result of the offense charged in the Indictment and/or

was used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of the offense charged in the Indictment. Such property is, therefore, subject

 
Case 2:20-cr-O0006-KS-MTP Document 31 Filed 06/10/20 Page 2 of 4

to forfeiture pursuant to 18 ULS.C. § 924(d)(1) and 28 U.S.C. § 2461(c), Ae

The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal
Procedure, and 18.U.8.C. § 982 require the Court to order the forfeiture of the Subject
Property at, and as a part of, the sentencing proceeding. The Defendant does hereby
waive such requirement and the requirement that the forfeiture be made a pat of the
sentence as ordered by the Court in the document entitled, “Judgment in a Criminal Case.”
The Defendant and. his. attorney further agree that the Court should enter this. Order
immediately, and agree that the forfeiture ordered hereunder will be a part of the sentence
of the Court regardless whether ordered at.that proceeding and/or whether attached aga
part of the said “Judgment in a Criminal Case.”
IT IS, THEREFORE, ORDERED AND. ADJUDGED.AS FOLLOWS:
a, That the Defendant shall forfeit to the United States,

As Smith & Wesson pistol, model SD40VE, .40 caliber, SN: HER 6424;

and
Ze Any ammunition seized.

 

 

b, The Court has determined, based on the eu | Plea Agreement and Plea

Supplement, that the following property is subject to forfeiture pursuant to 18
U.S.C, § 924(d)(1).and 28.U,8.C, § 2461(c), that the Defendant had. an. interest in
such property and that the Government has established the requisite nexus between

such property and such offenses,

c, The United. States. may conduct any discovery it considers.necessary to identify, locate, or dis)

 
Case 2:20-cr-O0006-KS-MTP Document 31 Filed 06/10/20 Page 3 of 4

da

&,

- The United States shall publish-notice.of the order and its intent to dispose. of the

property in. such a manner as the United States Attorney General may direct. The
United States may also, to the extent practicable, provide written notice to any
person. known.to.have an alleged interest in the subject property. Fed. R..Crim, P.
32.2(0)(6). :

Any person, other than the above named Defendant, asserting a legal interest in the

i

subject property may, within thirty days of the final publication of notice or receipt

of notice, whichever is. earlier, petition.the court for a hearing without a jury. to.

adjudicate the validity of his alleged interest in the subject property, and for an
amendment of the Order of Forfeiture, pursuant to 21 U.S.C. § 853(n).

Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), this Preliminary Order of Forfeiture
shall. become final. as to the Defendant upon entry of this preliminary order and
shall be made part of the sentence and included in the judgment. If no third party
files a timely claim, this..order shall become the Final Order of Forfeiture, as
provided by Fed, R. Crim. P. 32.2(¢)(2).

Any petition filed. by. a third party asserting an.interest in the subject property shall
be signed by the petitioner under penalty of perjury and shall set forth the nature
and.extent of the petitioner's right, title, or interest-in the subject property, the time
and circumstances of the petitioner’s acquisition of the right, title or interest in the
subject property, any additional facts supporting the petitioner’s. claim, and the
relief sought.

After the disposition of any motion filed under Fed. R. Crim. P, 32.2(c)(D(A) and

before a. hearing on the petition, discovery may be conducted in. accordance with
Case 2:20-cr-O0006-KS-MTP Document 31 Filed 06/10/20 Page 4 of 4

-, the Federal. Rules of Civil Procedure upon.a showing that such discovery is
necessary or desirable to.resolve factual issues. Fed. R, Crim, P. 32.2(c)(1)(B).
i, The United States shall have clear title to the subject property following the Court’s
disposition. of all third-party interests, or, if none, following the expiration of the
period provided in 21 U.S.C. § 853(n)(2) for the filing of third party petitions.
The Court shall retain jurisdiction to.enforce this Order, and to amend it as necessary,
pursuant to Fed. R. Crim. P. 32,2(e}.

SO.ORDERED AND ADJuDGED this, |2 dayof urn , 2020.

(pe ee

UNIEED STATES DISTRICT JUDGE

 

AGREED:

Cudbn Wrrhw,

ANDREW W. EICHNER
Assistant United States. Attorney

AAs baled

ALEXANDER KNIGHT
Befendant

Live

SSE WARD CONVILLE
Attorney. for Defendant

 

 
